UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 U.S. XPRESS ENTERPRISES, INC. (Name of Subject Company (issuer)) MOUNTAIN LAKE HOLDING COMPANY MOUNTAIN LAKE ACQUISITION COMPANY PATRICK E. QUINN and MAX L. FULLER (Names of Filing Persons (Offerors)) Class A Common Stock, Par Value $.01 per Share (Title of Class of Securities) 90338N103 (CUSIP Number of Class of Securities) Patrick E. Quinn 4080 Jenkins Road Chattanooga, Tennessee 37421 Telephone: (423) 510-3308 Facsimile: (402) 510-4003 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copy to: Mark Scudder, Esq. Scudder Law Firm P.C., L.L.O. 411 South 13th Street, 2nd Floor Lincoln, NE 58408 Telephone: (402) 435-3223 Facsimile: (402) 435-4239 Calculation of Filing Fee Transaction valuation* Amount of filing fee N/A N/A *Set forth the amount on which the filing fee is calculated and state how it was determined. £ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not applicable Filing Party: Not applicable Form or Registration No.: Not applicable Dated Filed: Not applicable S Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: S third-party tender offer subject to rule 14d-1. £ issuer tender offer subject to Rule 13e-4. S going private transaction subject to Rule 13e-3. £ Amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:£ ITEMS 1-11 N/A ITEM 12.EXHIBITS 99.1Text of News Release issued by Patrick E. Quinn and Max L. Fuller, on behalf of their corporation, Mountain Lake Acquisition Company, on June 22, 2007. 99.2Letter to the Board of Directors of U.S. Xpress Enterprises, Inc. from Patrick E. Quinn and Max L. Fuller, on behalf of their corporation, Mountain Lake Acquisition Company, on June 22, 2007 99.3Memorandum, including questions and answers, made available by Patrick E. Quinn and Max L. Fuller to U.S. Xpress Enterprises, Inc.’s employees, dated June 22, 2007. EXHIBIT INDEX 99.1Text of News Release issued by Patrick E. Quinn and Max L. Fuller, on behalf of their corporation, Mountain Lake Acquisition Company, on June 22, 2007. 99.2 Letter to the Board of Directors of U.S. Xpress Enterprises, Inc. from Patrick E. Quinn and Max L. Fuller, on behalf of their corporation, Mountain Lake Acquisition Company, on June 22, 2007 99.3 Memorandum, including questions and answers, made available by Patrick E. Quinn and Max L. Fuller to U.S. Xpress Enterprises, Inc.’s employees, dated June 22, 2007.
